DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41A (figures 5 and 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 18 is objected to because of the following informalities.  Appropriate correction is required.
            In claim 18, line 2, “third direction” implies there is a second direction, but no second direction is contained in the language of claim 18 or in the language of claims 1, 14, 16 and 17, upon which claim 18 indirectly or directly depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11-14, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2017/0160697).
Sato et al. (…697) disclose an image forming apparatus (1) (figure 1) comprising: a housing (2) having two walls apart from each other in a first direction, one of the two walls having an opening (9) ([0027]; [0028]; and figure 1); a drum cartridge (14) including a .

Claims 1-4, 11 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US 2010/0080624).
Matsuda (…624) discloses an image forming apparatus (200) (figure 9) comprising: a housing having two walls apart from each other in a first direction, one of the two walls having an opening ([0183]; figure 9); a drum cartridge (31K, 31Y, 31M and 31C) including a photosensitive drum (311K, 311Y, 311M and 311C) rotatable about a drum axis, the drum axis extending in the first direction in a state where the drum cartridge is attached to the housing (figures 9-11), the drum cartridge being movable through the opening between a first position at which an entirety of the drum cartridge is located inside the housing (figure 9) and a second position at which at least part of the drum cartridge is located outside the housing (figure 12); and a development cartridge (32K, 32Y, 32M and 32C) including a development roller (321K, 321Y, 321M and 321C) rotatable about a development roller axis extending in the first direction, the development cartridge being unattachable to and undetachable from the drum cartridge in a state where the drum cartridge is located at the first position, the development cartridge being .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0160697) in view of Matsuda (US 2010/0080624).
Sato et al. (…697) disclose the features mentioned previously, but do not disclose the development cartridge rotationally movable relative to the drum cartridge.  Matsuda (…624) discloses a drum cartridge (31K, 31Y, 31M and 31C) and a development cartridge (32K, 32Y, 32M and 32C), where in a state where the development cartridge is attached to the drum cartridge, the development cartridge is rotationally movable relative to the drum cartridge ([0213] – [0221]) [see Applicant’s claim 8].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the development cartridge rotationally movable relative to the drum cartridge, as disclosed by Matsuda (…624), .  


Allowable Subject Matter
Claims 7, 9, 10, 15 and 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 24, 2022